UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (MARK ONE) xANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-32574 GOLDEN GATE HOMES, INC. (Exact name of registrant as specified in its charter) Delaware 87-0745202 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 14 Wall Street, 20th Floor, New York, New York (Address of principal executive offices) (Zip Code) Issuer’s telephone number:(212) 385-0955 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $.0001 per share (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act.YesoNox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K ('229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero Smaller reporting company x (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act) Yes oNo x State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter: $60,952. State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date:3,837,791 shares of common stock, par value $0.0001 per share, as of March 19, 2012. DOCUMENTS INCORPORATED BY REFERENCE None. Table of Contents Table of Contents Page PART I Item 1. Business 3 Item 1A. Risk Factors 8 Item 1B. Unresolved Staff Comments 11 Item 2. Properties 11 Item 3. Legal Proceedings 11 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 12 Item 6. Selected Financial Data 13 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 8. Financial Statements and Supplementary Data 14 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 14 Item 9A. Controls and Procedures 15 Item 9B. Other Information 15 PART III Item 10. Directors, Executive Officers, and Corporate Governance 16 Item 11. Executive Compensation 17 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 17 Item 13. Certain Relationships and Related Transactions, and Director Independence 18 Item 14. Principal Accountant Fees and Services 18 PART IV Item 15. Exhibits, Financial Statement Schedules 20 Table of Contents PART I ITEM 1.BUSINESS OVERVIEW. The focus of Golden Gates Homes, Inc (the “Company”) is on marketing high-quality, distressed residential properties in certain US markets (currently in California and Florida) to international buyers (primarily from Asia) through exclusive selling agreements or consignment arrangements. In the event that the Company is successful in completing a major capital raising transaction, it will also consider purchasing similar assets for resale to the same target market. In October 2009, the Company entered into an exclusive marketing agreement with Premier Capital, Ltd. (“Premier Capital”).Management believes that Premier Capital is one of the most reputable international real estate consulting firms in Asia, and is highly regarded for selling international properties throughout China and other parts of Asia.Premier Capital was founded in Hong Kong in 1988 and expanded into China in 1997.It has offices in Hong Kong, Beijing, Shanghai, Guangzhou and Shenzhen, the five Asian cities in which the Company markets properties.Premier Capital also has offices in Australia, Singapore and New Zealand. Premier Capital acts as the Company’s agent in Hong Kong and mainland China to market properties that are approved by Premier Capital and for which the Company has obtained sales options or agreements (“Approved Properties”).The Company pays the bulk of the expenses arising in connection with the marketing of Approved Properties in Hong Kong and China, although Premier Capital bears some of these expenses as well.For its services, Premier Capital is paid a customary brokerage fee for Approved Properties sold in Hong Kong and China. Premier Capital terminated the exclusive marketing agreement with the Company in April 2011, although it has stated that it will continue to work with the Company to sell the Company’s current inventory of property listings as well as future projects.The Company is in discussions with Premier Capital about entering into an exclusive marketing agreement for another geographical market in the United States, and expects to complete such an agreement on a non-exclusive agreement upon the completion of the current sales program.The Company will also seek additional selling agents to market its properties, although there can be no assurance that the Company will be successful in finding additional selling agents.In as much as Premier Capital has agreed to continue to work with the Company, the Company does not believe that the termination of the exclusive marketing agreement with Premier Capital will have a material adverse effect on the Company’s business, prospects, financial condition and results of operations. Industry Background The Company’s management believes that the recession in the United States economy that began in December 2007 and continued into 2011 created opportunities in the current real estate market.CNNMoney.com has reported that this recession, which is frequently referred to as “the Great Recession,” is generally regarded as “the worst economic downturn since the Great Depression.” Due to the current housing market and the more restrictive lending conditions in the country, the demand for real estate is, and therefore the prices real estate command are, currently low relative to recent levels.This is reflective in the higher capitalization rates (indicating lower prices) that real estate buyers are asking and real estate sellers are willing to accept for the sale of their properties.The lower prices, in conjunction with the continuing low interest rates available in the market, make this an attractive period to market U.S. real estate to foreign buyers. With the gradual resurgence of the United States economy and easing of capital restraints, the Company believes that properties acquired during this period should experience a natural appreciation in value as demand improves.The Company feels that the forward looking U.S. stock market and upward price movements in some areas of the country indicate the real estate market may have bottomed and a gradual climb into a stronger market cycle may be expected, although there can be no assurance of this. The Company’s management believes that real estate developers, as well as banks and lending institutions, are now reluctant owners and forced sellers of properties.Banks are facing situations where state and local approvals have expired, documentation for projects are lost or non-existent, and permits have expired or need to be secured.According to a March 2011 report by the National Association of Realtors (“NAR”), it is estimated that 5.3 million homes are in limbo between foreclosure and the sales market. Standard & Poor’s states it could take up to 49 months to clear the shadow inventory. NAR states that Florida, with 441,000 residential properties, has the largest shadow inventory, followed by California with 228,000. Generally shadow inventory properties are sold as distressed sales. The growing shadow inventories are attributed to the recent disruptions to foreclosure time lines. The length of foreclosure process in Florida and California jumped 156% and 157%, respectively, since 2008. Florida and California are expected to take 29 and 11 months, respectively, just to clear their shadow inventory.The Company sees Florida, in particular, as a market of opportunity going forward. 3 Table of Contents Strategy The Company’s strategy is to distinguish itself and create a unique value proposition.Key components of the Company’s strategy include: * Use the background of the Company’s management in real estate and distressed situations to grow the Company’s business. * Take advantage of the significant downturn in the residential property markets in selected areas of the United States to capture large discounts on properties to provide a strong value proposition to its overseas buyers.In situations where the Company seeks to control or acquire properties for resale, it strives to do so at significant discounts to appraised value. Where projects or specific properties have stalled or become unsellable for various reasons related to the lack or expiration of governmental approvals, lack of adequate documentation, the bankruptcy of the developer or cross-collateralization problems, or other similar issues, the Company’s management has ample background to resolve such complex situations and add value for the benefit of all parties involved. * Use a rigid selection acquisition criteria regarding properties to be marketed. * Establish a growing list of sellers who want to access the Company’s overseas distribution network, to facilitate their domestic sales process. * Use a sales and marketing distribution network within China for properties marketed and sold through the Company’s marketing partner, Premier Capital, a real estate brokerage firm based in Hong Kong that is one of the largest sellers of international properties in China.This approach attracts new buyers (particularly land­ownership desirous Chinese citizens) for United States properties to compensate in part for the lack of buyers currently in the market for these properties. * Provide property management expertise to support an expanding number of units. * Provide one-stop acquisition and management services to Chinese and other international buyers, including facilitating their access to US and Chinese lenders. Property Selection The Company’s management makes all decisions in identifying and selecting prospective target properties.The Company uses a rigorous selection process to bring value to its buyer-clients.In searching for and evaluating prospective target properties, the Company uses the following practices: * A focus on residential properties, which in many instances may be suitable to being rented by their overseas owners to third-parties; * Identification of foreclosed and REO properties by working directly with banks and leading brokers; * A focus on well-built, new or redeveloped construction near or in major cities; * Monitoring of market forecasts to determine which real estate markets will recover/appreciate sooner while still appealing to the Company’s overseas clients; * Evaluation of macro factors such as comparable sales, rental demand, interest rates, location, occupancy, county and regional population and job growth factors; * Pre-approval of properties (where possible) by property lenders so approvals of financing for buyers move more quickly; and * Confirmation of projects’ marketability with Premier Capital. The Company has established general attributes and criteria for prospective target properties.In evaluating a prospective target property, the Company’s management considers, among other factors, the following: * The location, quality and perceived desirability and price/value of the project; * Management’s understanding of re-sale and other conditions of the particular location and market; * Management’s assessment of the attractiveness of the timing of the consignment or acquisition; * Management’s assessment of the financial attractiveness of a particular target relative to other available targets, and its potential for upside appreciation and return on investment; * For potential acquisition targets, capital requirements and management’s assessment of the ability to finance a particular target; * Macro-economic trends; * Environmental risks; * Physical condition of the target; * Management’s assessment of the ability to manage a particular target and, for potential acquisitions, its ability to redevelop and improve the target; and * The overall profit expectation and the return on capital expectation of the project or target. 4 Table of Contents When considering commercial properties in the future, the Company’s management will also consider the following: * Occupancy in the target vs. surrounding market; * Building design obsolescence; * Job growth forecasts; * Tenant profile; and *
